Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 26-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 	
 	  Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  Independent Claims 26 and 40-41 are very close to the cited prior arts,  Ren  (US 2008/0091868)  and   Seth and M. A. Venkatesulu et al. “TCPCORE PROCESSING “, 2008. However, the features “  determining whether receipt of the third data segment enqueued on the second socket intervened between receipt of the first and second data segments directed to the first socket queue; in response to determining that the receipt of the third data segment enqueued on the second socket queue did not intervene between the receipt of the first and second data segments directed to the first socket queue, coalescing the first data segment and second data segment into a fourth data segment that is enqueued on the first socket queue; and making the fourth data segment and the third data segment available to an application running on the data processing system...” in combination when taken in the context of the claims as a whole, was neither taught nor rendered obvious by the prior art teachings.


Claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194